Citation Nr: 0401988	
Decision Date: 01/20/04    Archive Date: 01/28/04	

DOCKET NO.  03-00 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for the residuals of 
head injury, to include a skull fracture.  

3.  Entitlement to service connection for defective hearing 
in the right ear.  

4.  Entitlement to service connection for a disorder of the 
left arm/elbow, to include a fracture of the left humerus.

5.  Entitlement to service connection for a chronic lung 
disorder.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDINGS OF FACT

1.  A chronic right foot disorder is not shown to have been 
present in service or for many years thereafter.

2.  Chronic residuals of a head injury, to include a skull 
fracture, are not shown to have been present in service, or 
for more than one year thereafter.

3.  A chronic right ear hearing loss is not shown to have 
been present in service, or for many years thereafter.

4.  A chronic disorder of the left arm/elbow, to include a 
fracture of the left humerus, is not shown to have been 
present in service, or for more than one year thereafter.

5.  A chronic lung disorder is not shown to have been present 
in service, or for many years thereafter.


CONCLUSIONS OF LAW

1.  A chronic right foot disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002).

2.  Chronic residuals of a head injury, to include a skull 
fracture, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).

3.  Chronic right ear hearing loss was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss in the right ear be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

4.  A chronic disorder of the left arm/elbow, to include a 
fracture of the left humerus, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002).

5.  A chronic lung disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
liberalizing law is applicable to this appeal.  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a 
well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions. 

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claims.  To that end, in 
correspondence of May 2002, the veteran was informed of the 
VA's obligations under the new Act, and given the opportunity 
to provide information necessary to obtain any evidence which 
had not already been obtained.  More specifically, the 
veteran was informed of what evidence he must provide in 
order to establish entitlement to the benefits desired, as 
well as of the VA's duty to assist him in obtaining evidence 
to support his claims.  Moreover, in a Statement of the Case 
issued in December 2002, the veteran was provided a copy of 
those regulations implementing the various provisions of the 
VCAA.  Because no additional evidence has been identified by 
the veteran or his representative as being available but 
absent from the record, the Board finds that any failure on 
the part of the VA to further notify the veteran what 
evidence would be secured by the VA, and what evidence should 
be secured by the veteran, is harmless.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under the circumstances, 
the Board is of the opinion that no further duty to notify or 
assist the veteran exists in this case Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

Factual Background

Service administrative records are to the effect that, during 
the period from December 1943 to February 1945, the veteran 
served with the Merchant Marine under the auspices of the 
United States Coast Guard.  No medical records are available 
for this period of service.

Private medical records dated in December 1946 reveal that 
the veteran was hospitalized at that time following a motor 
vehicle accident.  At the time of admission, it was noted 
that the veteran had been involved in a head-on collision, 
following which he was brought to the hospital.  On physical 
examination at the time of admission, there was evidence of 
blood running out of the veteran's right ear.  His lungs were 
clear to auscultation and percussion.  Further examination 
revealed a fracture of the humerus on the left side, as well 
as a laceration of the left wrist, and a small laceration in 
the right frontal area.  The pertinent diagnoses noted at the 
time of discharge were skull fracture; fracture of the left 
humerus; left scalp laceration; and wrist laceration. 

Private medical records covering the period from January to 
April 1947 show treatment during that time for various left 
arm and right ear problems.  In an entry of late 
January 1947, it was noted that a hanging cast applied to the 
veteran's left arm had been removed, revealing a good union 
at the fracture site.  Radiographic studies revealed 
fragments to be in good position, with a moderate callous.

In mid-April 1947, the veteran reported having been 
"practically well" until two days earlier, when he began to 
experience an earache in his right ear, as well as some pain 
behind that ear.  A superficial neurological examination was 
entirely negative.  The veteran was subsequently referred to 
the ear, nose, and throat clinic, where he was found to be 
suffering from perforations of the right ear(drum).

VA outpatient treatment records covering the period from 
January 2001 to April 2002 show treatment during that time 
for various medical problems.  An audiometric examination 
conducted in June 2001 revealed a mild to profound 
sensorineural hearing loss bilaterally.

Computerized tomography of the veteran's head, likewise 
conducted in June 2001, revealed certain changes of atrophy, 
with no evidence of infarct, and no intracranial hemorrhage.  
The ventricles were of normal size, and there was no shift in 
any midline structures.  The clinical impression was changes 
of atrophy; and no infarct or intracranial hemorrhage. 

Outpatient treatment records dated in November 2001 reveal 
that the veteran was seen at that time for nail and 
hyperkeratosis trimming.  Physical examination revealed 
evidence of thick, yellow, and painful crumbling nails 
bilaterally.  Hyperkeratosis was evident on the heel of the 
veteran's right foot.  The veteran's feet were warm to the 
touch, and he was noted to be wearing extra depth shoes and 
accommodative inlays.  Sensation was intact, though hair was 
somewhat sparse.  The clinical assessment was onychomycosis 
and hyperkeratosis.  

Radiographic studies of the veteran's chest conducted in 
January 2002 showed the lung fields to be clear.  There was 
evidence of minimal pleural thickening bilaterally, but no 
calcifications in the diaphragm or pleura.  The clinical 
impression was of no acute process; and minimal pleural 
thickening bilaterally.  

Pulmonary function tests conducted in January 2002 were 
consistent with possible mild restrictive lung disease.

Analysis

The veteran in this case seeks service connection for various 
disabilities, claimed as the result of an incident or 
incidents of his period of active military service.  In that 
regard, service connection may be granted for disability 
resulting from disease or injury occurred in or aggravated by 
active military service, or in the case of the veteran, 
active wartime service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Moreover, where a veteran served 90 days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year of the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

The veteran served in the Merchant Marines under the 
jurisdiction of the United States Coast Guard.  It is not 
possible to request "service medical records" for this type 
of claimant.  Merchant Seamen who served under the 
jurisdiction of the Coast Guard do not have a medical file as 
such. However, these seamen were eligible to receive medical 
treatment at U.S. Public Health Service (USPHS) hospitals, 
and the USPHS does have microfilm copies of certain medical 
records. If the claimant alleges treatment at a USPHS 
hospital and the claimant can furnish the minimum information 
required a request will be forwarded to the USPHS. If there 
is no allegation of treatment at a USPHS facility, do not 
send a request for records to the USPHS.  (VA Compensation 
and Pension Service, Manual M21-1, Part III, Chapter 6, 
paragraph 4.31(b)).  

In the present case, no medical records are available dating 
from the veteran's period of active service, and he has 
alleged no treatment at a USPHS hospital.  The earliest 
clinical indication of the presence of a right ear problem, 
head injury, or a fracture of the left humerus is revealed by 
private medical records dated in December 1946, more than one 
year following the veteran's discharge from service, at which 
time he was hospitalized following a motor vehicle accident.  
A right ear hearing loss was first shown no earlier than 
June 2001, more than 56 years following the veteran's 
discharge from active military service.  Right foot and lung 
problems were likewise first demonstrated many years 
following the veteran's discharge from active service.  At no 
point has an opinion been offered that the disabilities 
currently under consideration are in any way the result of an 
incident or incidents of the veteran's period of active 
military service.  Under such circumstances, and absent such 
a nexus, the veteran's claims for service connection must be 
denied.  


ORDER

Service connection for a chronic right foot disorder is 
denied.

Service connection for the residuals of head injury, to 
include a skull fracture, is denied.

Service connection for defective hearing in the right ear is 
denied.  

Service connection for a chronic left arm/elbow disorder, to 
include a fracture of the left humerus, is denied.

Service connection for a chronic lung disorder is denied.  



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



